 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTER-OCEAN STEAMSHIP CO. (TOMLINSONFLEET)andUNITED STEELWORKERS OF AMERICA, LOCAL 5000,CIO, Petitioner.Case No. 8-RC-2052. December 11, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Ness,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed. iUpon the entire record in this case,2the Board finds:1.TheEmployer is engaged in commerce within themeaning of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct, for the followingreasons:ThePetitioner seeks a unit limited to the unlicensedpersonnel on the steamship James E. Davidson owned by Inter-Ocean Steamship Co. Although the Employer agrees with thecomposition of the unit, it contends that, as to scope, the unitis inappropriate and only a unit including eight other vesselsin the Tomlinson Fleet is appropriate.The Tomlinson Fleet is composed of 9 vessels, of which 6,including the James E. Davidson, are eachownedby a separatecorporation and the remaining 3 are owned by a seventhcorporation.3Apparently,there is no common controllingstock interest.However, all the officers, a majority of thedirectors,and 40 percent of the stockholders are common toall the companies.Also,all the vessels are engaged in similarfunctions,namely, transporting commodities in bulk, such asiron ore, coal, and grain, on the Great Lakes and theirconnecting and tributary waters.All the companies have offices at the same address, theentrance bearing only the Fleet name, and they have commonofficeemployees.The companies maintain a common bankaccount in the Fleet name, out of which all expenses are paid.The telephone is listed only in the Fleet name; the letterheadbears the Fleet name, with the individual companies listed insmall print on the side;letters are signed in the Fleet name;1The Employer's motion to dismiss on the ground that the unit sought by the Petitioner isinappropriate was reserved for ruling by the Board. For the reasons stated in section 3,infra,the motion is hereby granted2The Employer's request for oral argument is denied because in our opinion the record,including the Employer's brief, adequately presents the issues and the positions of the parties.3 The corporations each owning 1 ship are: Inter-Ocean Steamship Co , ConsolidatedSteamship Company, Continental Steamship Company, Triton Steamship Company, SumatraSteamship Company, and Duluth Steamship Company. The remaining corporation, which owns3 ships, is Globe Steamship Corporation107 NLRB No. 92 INTER-OCEAN STEAMSHIP CO. (TOMLINSON FLEET)331and notices and announcements sent to the vessels by theoffice are in the Fleet name.Separate records and payrolls are maintained for eachcompany and separate financial statements are prepared.Individual company names are also listed on reports sent toInternal Revenue showing the employees'annual wages. How-ever,the records for all the companies are kept at the sameoffice.4Contracts for hauling are negotiated by the common presi-dent and signed in the Fleet name. Six of the companies havejointrights and obligations under the contracts.5The com-panies have a common assistant manager or dispatcher whoarranges loads,names the steamer to carry loads,and tendsto loading and unloadings.He has full authority to dispatchany vessel to fulfill a contract and that vessel is credited forthe load carried.The captain or chief engineer of each ship can buy suppliesand equipment for his ship,signing the requisition with theboat'sname and his title,and such purchases can be madewithout approval of the home office if the item is not large.However,the common marine superintendent passes on bills,expenses,and requisitions of large items.Equipment istransferred between ships,with appropriate charges madeon the books.Marine insurance is bought on a fleet basis andacommon rate prevails. All the vessels are painted thesame and bear the same markings.There has been no bargaining history with respect to any ofthe Fleet employees.The officers on all vessels of the sameclass receive the same wages and the unlicensed personnelon all vessels, regardless of class,are paid the same forlike positions. All personnel receive the same bonus, vaca-tion plan,and payment of fares.The wages and bonuses arefixed by company officers and the particular worker's rightto such benefits is determined by the marine superintendent.The marine superintendent is responsible for the repairandmaintenance of vessels and for employment generally.He hires, discharges, promotes,'demotes, and assigns alllicensed personnel.Although unlicensed personnel are hiredand discharged by the individual ship officers,such action issubject to the supervision of the marine superintendent whomay revoke a discharge and effect a transfer. Employeesare paid at the individual ships by the master,but if a checkis requested,it bears the Fleet name.Grievances are handledinitially by the individual ship officers with a right of appealto the marine superintendent.There is a total of 265 or 270 unlicensed personnel in theFleet and about 28 in the requested unit. Transfers in general4Risatti,vice president and secretary of the companies,testified that separate companieswere developed at least in part for tax purposes.5 Sumatra SteamshipCompany, whichowns the steamship Sumatra,generally has separatecontracts because,unlike the others,this vessel is a "self unloader." 332DECISIONSOF NATIONALLABOR RELATIONS BOARDare arranged by the marine superintendent.During the years1952 and 1953,24 persons(licensed and unlicensed) weretransferred between vessels and 6 of these persons workedon the James E. Davidson.For bonus and vacation purposes,service on all vessels is counted, if such service is con-tinuous.The foregoing circumstances,including the unified deter-mination and control of labor policies, the integrated opera-tions, the common employment conditions, and the transferof ship personnel and equipment clearly establish that theseven companies which comprise the Tomlinson Fleet are asingleemployer within the meaning of Section 2(2) of theAct. Thesecircumstances further demonstrate,in our opinion,that a unit confined to one ship of the Fleet, as requested bythePetitioner,is too limited in scope and that only a Fleet-wide unit is appropriate.As the Petitioner has neither requested,normade anadequate showing of interest in, the more comprehensiveunit, we shall dismiss the present petition.[The Boarddismissedthe petition.]NORTHWEST POULTRY AND DAIRY PRODUCTS COMPANYand CHRISTIAN STRICKWERDAEGG AND POULTRY WORKERS LOCAL NO. 231, ANDSHIRLEYW. BARKER, ITS AGENTandCHRISTIANSTRICKWERDA.CasesNos.36-CA-353 and 36-CB-75.December 15, 1953DECISION AND ORDEROn June 30,1953, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondents had not engaged in and are notengaging in certain unfair labor practices and recommendedthat the complaint be dismissed,as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, theGeneral Counsel filed exceptions to the Intermediate Reportand a supporting brief,and each of the Respondents filed areply brief in support of the Intermediate Report.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adoptsthe findings,conclusions,and recommendations of the TrialExaminer.[The Boarddismissedthe complaint.]107 NLRB No. 94.